Citation Nr: 1637423	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-24 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 10, 1980 to February 27, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 (PTSD) and March 2015 (left knee, right knee, and right foot) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016 and June 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claimed PTSD.  The requested opinions were received in May 2016 and August 2016, respectively.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015); 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of 1) entitlement to service connection for a left knee disorder, 2) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, and 3) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).

First, the Board finds that there is credible supporting evidence that the claimed in-service stressor occurred.  The Veteran has provided credible evidence of in-service MST (military sexual trauma).  Her service treatment records include a June 1979 Report of Medical Examination in which a clinician found that her psychiatric status was normal, and a June 1979 Report of Medical History wherein the Veteran denied any depression or excessive worry, or nervous trouble of any sort.  Significantly, the Veteran requested a pregnancy test on January 21, 1980, and was separated from service on February 27, 1980.

The Veteran has consistently, credibly, and competently asserted-including in statements dated September 2011, November 2011, December 2012, January 2013, January 2014, February 2014, December 2014, and May 2015-that she was raped in service by a medic who took her off base, gave her a marijuana cigarette, and refused to take her back to base until she had sexual intercourse with him, which he did against her will.  The Veteran stated that she was then given the option of receiving treatment for six months for the MST in the facility in which her assailant worked, or accepting an early honorable discharge.  She chose the latter.

In an April 2012 letter, the Veteran's friend corroborated her account, observing that the Veteran's personality changed when she returned from service, especially towards men.  In November 2013, the Veteran wrote that she began self-medicating with alcohol and drugs after the MST, and that legal charges were brought against her for stealing money to support her substance abuse.  In February 2014, the Veteran wrote that after her separation from service in February 1980, she broke up with her boyfriend and began drinking alcohol and using drugs.  She further reported that she married an abusive man in 1987 and divorced him after six months; dated an abusive boyfriend in 1992 who "shattered [her] face"; and married a second abusive husband in 1999, whom she divorced in 2007.

The Board observes that in February 2007 the Veteran told her treating VA clinician that she was raped by her first husband in 1987, punched in the face by an old boyfriend in 1992, and suffered a broken left arm by her second husband in 1999; at that time, she neither reported nor denied MST.  In April 2007, the Veteran told her treating VA clinician that she was taken off base by a nurse to smoke marijuana, and was pressured for sexual intercourse but refused the request; the Veteran neither confirmed nor denied that it took place following her refusal.

In light of the Veteran's consistent statements; her psychiatric normalcy and lack of depression, excessive worry, or nervous trouble upon entering service; her pregnancy test in service, followed by an early discharge; her friend's corroborating statements; and her significant life changes, including self-medication and multiple abusive relationships following service, the Board finds that the MST occurred. 

Second, there is medical evidence diagnosing PTSD, including treatment records dated June 2013 and July 2013, which were submitted to the Social Security Administration (SSA). 

Third, a link, established by medical evidence, between current symptoms and the in-service stressor is of record.  Specifically, in June 2016, the Board requested a VHA opinion and instructed that the specialist "accept[] as true the Veteran's corroborated account of in-service sexual trauma."  In response, the August 2016 VHA medical expert opined that, "Assuming that this [sexual assault] is true based on MST then a diagnosis of MST...and a PTSD diagnosis based on this stressor would be considered."

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to service.  Menegassi, 683 F.3d at 1382 (Fed. Cir. 2011).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for her PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

In March 2015, the RO issued a rating decision wherein it declined to reopen the Veteran's claims for service connection for right knee and right foot disorders, and denied service connection for a left knee disorder.  The Veteran timely filed a notice of disagreement later in March 2015.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding the issues of 1) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, 2) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot disorder, and 3) entitlement to service connection for a left knee disorder.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


